Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being obvious over Shinotsuka (WO 2013005638, reference citations made below are to US 20140167017 which is the National Stage Entry of the WIPO document and relied upon as an English translation).
The applied reference has a common applicant/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	As to claim 1, Shinotsuka is directed to a method of manufacturing an organic thin-film device (OLED; steps are inherent where not explicit) that includes a substrate (11) and an anode (12), an organic thin film layer comprising a substrate and a cathode layered on top of the substrate (13), the method comprising the steps of:
Forming a particle monolayer film that includes a mixture of forming a particle monolayer film that includes a mixture of particles of different average particle sizes on a surface of an original plate for a mold (paragraphs 0013-0014);

producing, as needed, a transfer member in which the recess and protrusion shaped microstructure is inverted (0081);
layering at least the anode and the organic thin-film layer on top of the substrate (shown in F1);
transferring the microstructure of the mold or the inverted microstructure of the transfer member to a surface of the organic thin-film layer by pressing the mold or the transfer member thereon (Figure 1 and paragraph 0022); and
layering the cathode on top of the organic thin-film layer to form the microstructure or the inverted microstructure in an interface between the organic thin-film layer and the cathode (0030).
The reference is directed to an OLED whereas the instant claim is directed to the intended use in the preamble of a solar cell.  However, the prior art method is identical to the method of the instant claims and is capable of formation of a solar cell as the claims are not directed to a method of using.  
	Regarding claim 2, the reference teaches the microstructure formed wherein the microstructure is formed such that,
when lamba 1 and lamba 2 are a shorter wavelength and a longer wavelength, respectively, of wavelengths that produce an absorption edge in a light absorption spectrum of the organic semiconductor layer, and ki and k2 are real parts of propagation constants of surface plasmons that correspond, respectively, to those wavelengths and occur along an interface between the organic semiconductor layer and the cathode, and (paragraph 0020-0021)
when the real part ki corresponds to an upper wavenumber limit Ki in a power spectrum of a height distribution of the microstructure formed in the interface between the cathode and the organic semiconductor layer, and the real part k2 corresponds to a lower wavenumber limit K2 in the power spectrum of the height distribution of the microstructure formed in the interface between the cathode and the organic semiconductor layer (0020-0021; 0016-0017), 
the power spectrum of the height distribution of the microstructure exhibits determinate values between the wavenumber Ki and the wavenumber K2, and an integrated value of a spectral intensity of the power spectrum of the height distribution over a wavenumber range from Ki to K2 is equal to at least 50% of an integrated value of the spectral intensity of the power spectrum of the height distribution over all wavenumbers (0016-0017, 0025-0026, 0033, 0071).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726